              Case 2:18-cr-00422-SMB Document 1097 Filed 12/04/20 Page 1 of 1


                                       DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich               Date: December 4, 2020
USA v. Lacey et al                               Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Peter Kozinets, Margaret Perlmeter, Kevin Rapp, Andrew Stone, Daniel
Boyle, and Reginald Jones
Defendant-1: Michael Lacey, Released-Presence Waived
Attorney for Defendant: Paul Cambria, Jr., Robert Corn-Revere, and Erin McCampbell, Retained
Defendant-2: James Larkin, Released-Present
Attorney for Defendant: Thomas Bienert, Jr., Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant: Bruce Feder, Retained
Defendant-4: John Brunst, Released-Presence Waived
Attorney for Defendant: Gopi Panchapakesan and Gary Lincenberg, Retained
Defendant-6: Andrew Padilla, Released-Presence Waived
Attorney for Defendant: David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released-Presence Waived
Attorney for Defendant: Joy Bertrand, CJA Appointment

TELEPHONIC MOTION HEARING:

All present parties appear telephonically. Oral argument is presented on the Motion to Stay (Doc. 1092).
For the reasons stated on the record, the Court does not find the parties have met their burden to justify
a stay in this matter. Accordingly,

IT IS ORDERED the Motion to Stay (Doc. 1092) is denied.

IT IS FURTHER ORDERED setting a telephonic status hearing for January 4, 2021 at 11:00 a.m.




 Court Reporter Linda Schroeder                                                     Start: 10:02 a.m.
 Deputy Clerk Christine Boucher                                                     Stop: 11:25 a.m.
